Citation Nr: 0109730	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for pes planus, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for pulmonary 
tuberculosis, inactive, chronic, far advanced, artificial 
pneumothorax, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the VA RO in 
Boston, Massachusetts.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that in August 1999 and October 1999, the 
veteran was afforded VA examinations to evaluate his service-
connected sinusitis, pes planus, and pulmonary tuberculosis.  
However, for the reasons set forth below and in light of the 
Veterans Claims Assistance Act of 2000, the Board finds that 
additional VA evaluations are warranted prior to appellate 
review of the veteran's claims.  

With regard to the claim for an increased rating for 
sinusitis, the rating criteria provides that for a higher 30 
percent rating to be warranted, the evidence would have to 
show that the veteran has severe chronic sinusitis manifested 
by frequently incapacitating recurrences, severe and frequent 
headaches, and a purulent discharge or crusting reflecting 
purulence.  A 50 percent rating requires either chronic 
osteomyelitis necessitating repeated curettage following a 
radical operation or severe symptoms after repeated 
operations.

The August 1999 VA examination did not show that the veteran 
had frequently incapacitating recurrences of sinusitis, 
severe and frequent headaches, a purulent discharge or 
crusting reflecting purulence, chronic osteomyelitis 
necessitating repeated curettage following a radical 
operation, or severe symptoms after repeated operations.  
However, subsequent to this examination, in his substantive 
appeal, the veteran asserted that he had more than 6 episodes 
of sinusitis per year, headaches, purulent discharge, 
crusting, sleep disturbance, and pain.  In light of the 
veteran's new assertions regarding his sinusitis that were 
not presented at the time of his recent VA examination, the 
Board finds that the veteran should be afforded another VA 
examination so that the examiner may assess the veteran's 
sinusitis in light of his current complaints regarding that 
disability.  

With regard to pulmonary tuberculosis, the Board notes that 
the ratings pertaining to evaluation of diseases of the lungs 
and pleura were revised effective October 7, 1996, or prior 
to the pendency of the instant appeal.  In rating "protected" 
tuberculous cases, it should be noted that Public Law 90-493 
repealed section 356 of Title 38, United States Code that had 
provided graduated ratings for inactive tuberculosis.  The 
repealed section, however, still applies to the case of any 
veteran who on August 19, 1968, was receiving or entitled to 
receive compensation for tuberculosis.  For application in 
rating cases in which the protective provisions of Pub. L. 
90-493 apply, the former evaluations pertaining to pulmonary 
tuberculosis are retained in § 4.97 (2000).  38 C.F.R. Part 
4, § 4.96(b) (2000).  The veteran's pulmonary tuberculosis 
was rated as 30 percent disabling prior to August 19, 1968; 
thus, that 30 percent rating is protected.  

The service-connected pulmonary tuberculosis is currently 
evaluated as 30 percent disabling under Diagnostic Code 6721, 
which pertains to tuberculosis, pulmonary, chronic, far 
advanced, inactive, and a general rating formula for inactive 
pulmonary tuberculosis is applicable.  For inactive pulmonary 
tuberculosis entitled on August 19, 1968, an evaluation of 
100 percent disabling is warranted for two years after the 
date of inactivity, following active tuberculosis that was 
clinically identified during service or subsequently.  
Thereafter, for four years, or in any event, to six years 
after the date of activity, a 50 percent rating is warranted.  
Thereafter, for five years, or to eleven years after the date 
of inactivity, a 30 percent rating is warranted.  In this 
case, the veteran's pulmonary tuberculosis has been inactive 
for many years.  

Consideration may also be given to Diagnostic Code 6604, by 
analogy.  In order for a higher 60 percent rating to be 
warranted under that code, pulmonary testing must show FEV-1 
of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 
percent, or DLCO (SB) of 40 to 55 percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
by FEV-1 less than 40 percent of predicted value, or; FEV-
1/FVC less than 40 percent, or; DLCO (SB) less than 40-
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Code 6604 (2000).

The recent August 1999 VA examination did not show that the 
veteran met the first two criteria for the 60 percent rating 
under Diagnostic Code 6604.  However, there was no 
determination regarding DLCO (SB) or of the veteran's maximum 
oxygen consumption.  It is noted that the veteran refused a 
bronchodilator test.  

Currently, the veteran maintains that his complete medical 
records were not reviewed, however, he refers to records 
dating many years before his current claim.  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, based on his 
contentions of inadequate evaluation, the Board finds that 
the veteran should be afforded another opportunity to undergo 
full pulmonary evaluation and testing.  

With regard to pes planus, the veteran is rated under 
Diagnostic Code 5276.  Under that code, in order for a higher 
50 percent rating to be warranted, the evidence would have to 
show that the veteran has pronounced bilateral pes planus, 
with marked pronation, extreme tenderness of the plantar 
surface of the foot, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes and appliances.  38 C.F.R. § 
4.71a, Code 5276 (2000).

In this case, the recent October 1999 VA examination did not 
make any reference as to whether the veteran has marked 
pronation, marked inward displacement, and/or severe spasm of 
the tendo achillis on manipulation.  Accordingly, the Board 
finds that the veteran should be afforded another VA 
examination to make an assessment in that regard.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further VA 
examination, the RO must obtain and associate with the claims 
file all outstanding pertinent medical records, to 
specifically include any records from VA medical facilities.  
In this regard, the Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain 
any such treatment records, especially since they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of this claim.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO undertake all necessary action 
to obtain and associate with the claims 
file all outstanding pertinent medical 
records, to specifically include medical 
records from any VA medical facilities.  
The RO should also obtain records for any 
other source or facility identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination(s) to determine 
the current nature, extent, and 
manifestations of the veteran's 
sinusitis, pulmonary tuberculosis, and 
pes planus disabilities.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays, laboratory tests, and 
pulmonary function testing should be 
completed.  The complete rationale for 
each conclusion reached should be set 
forth in a typewritten report.

With regard to the orthopedic pes planus 
evaluation, the examiner should determine 
if the veteran has pronounced bilateral 
pes planus with marked pronation, extreme 
tenderness of the plantar surface of the 
foot, marked inward displacement, and 
severe spasm of the tendo achillis on 
manipulation, which is not improved by 
orthopedic shoes and appliances.

With regard to the pulmonary examination, 
the examiner should evaluate the 
veteran's sinusitis.  The examiner should 
determine if the veteran has had 
frequently incapacitating recurrences, 
severe and frequent headaches, a purulent 
discharge or crusting, chronic 
osteomyelitis necessitating repeated 
curettage following a radical operation, 
or severe symptoms after repeated 
operations.  With regard to pulmonary 
tuberculosis, pulmonary function testing 
should be performed.  The examiner should 
determine the results of the testing with 
regard to his FEV-1, FEV-1/FVC, and DLCO 
(SB), his maximum oxygen consumption, 
whether he has cor pulmonale, whether he 
has right ventricular hypertrophy, 
whether he has pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), whether he has 
episode(s) of acute respiratory failure, 
or whether the veteran requires 
outpatient oxygen.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in typewritten examination 
reports.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
increased ratings for pes planus, 
sinusitis, and pulmonary tuberculosis in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

